Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 25, 2008                                                                                       Clifford W. Taylor,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
  134393(78)(79)(80)                                                                                    Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
                                                                                                                       Justices

  WILLIAM MILLER,
           Plaintiff-Appellee,
                                                                     SC: 134393
  v                                                                  COA: 259992
                                                                     Wayne CC: 03-325030-NF
  ALLSTATE INSURANCE COMPANY,
            Defendant,
            Cross-Defendant-Appellant,
  and
  PT WORKS, INC.,
             Cross-Plaintiff-Appellee.
  _________________________________________

  WILLIAM MILLER,
           Plaintiff-Appellee,
                                                                     SC: 134406
  v                                                                  COA: 259992
                                                                     Wayne CC: 03-325030-NF
  ALLSTATE INSURANCE COMPANY,
            Defendant,
            Cross-Defendant-Appellee,
  and
  PT WORKS, INC.,
             Cross-Plaintiff-Appellant.
  _________________________________________

        Order of the Chief Justice, motions by the Attorney General and the Business Law
  and Health Car Law Sections of the State Bar of Michigan for extension to March 12,
  2008 of the time for filing briefs amicus curiae are considered and they are GRANTED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 25, 2008                   _________________________________________
                                                                                Clerk